Citation Nr: 1333678	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  08-13 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include a seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active duty service from July 1967 to August 1969. He has been awarded the Combat Action Ribbon for his heroic actions in the Republic of Vietnam during his period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a seizure disorder. The Veteran timely appealed that decision.

The Board has broadened the Veteran's claim for a seizure disorder to include residuals of a traumatic brain injury on the basis of the evidence of record, particularly the Veteran's resertation of his claim to the December 2012 VA examiner, which included suffering two closed head injuries during combat in the Republic of Vietnam.  In light of these facts, the Board has recharacterized the issue as above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's Representative testified at a Board hearing before the undersigned Veterans Law Judge in August 2012, as the Veteran was unable to attend that scheduled hearing; a transcript of that hearing is associated with the claims file.

This claim was initially before the Board in November 2012, and again in May 2013, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review. 



FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a seizure disorder or any other current disability as a residual of TBI . 


CONCLUSION OF LAW

The criteria for service connection for residuals of TBI, to include a seizure disorder have not been met. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2013).  This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for this claim for service connection.  A VCAA notice letter was sent in April 2006, prior to the RO's initial adjudication of the claim in August 2006.  This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim.  He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.  It also afforded the Veteran Dingess-type notice, including addressing disability ratings and effective dates. 

This letter, as well as an additional development letter in May 2013, requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. They also requested evidence and information about treatment after service, in support of the claims.  The Veteran has not responded to this  and has submitted no further evidence in support of his claim.  In the absence of information or assistance of the Veteran, clinical evidence beyond the obtained VA examination for compensation purposes could not be obtained and associated with the claims file.  This matter was last adjudicated by the RO in a supplemental statement of the case (SSOC) in July 2013.  

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and subsequent adjudicatory actions by the RO.  He was thus, by implication, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claims. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claims adjudicated herein. 

Relevant to the duty to assist, the Veteran's service treatment records and VA, private and Social Security treatment records have been obtained and considered.  The Board finds no indication that any pertinent records remain outstanding.  The Board notes that while the Social Security records do contain some records that appeared to belong to another patient, the RO is not shown to have relied on the erroneous records in its decision when it readjudicated the claim in a July 2013 supplemental statement of case.  The Board further notes that the erroneous records were pointed out by the VA examiner in the June 2013 VA examination.  Thus there is no prejudice to the Veteran shown.  

The Veteran was also provided the opportunity to attend a hearing, but did not attend.  Instead his representative made an appearance on his behalf in the August 2012 hearing and presented an argument on his behalf.  As the Veteran himself did not appear at this hearing, the decision from United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23 Vet App 488 (2010) pertaining to certain due process obligations of the Veterans Law Judge presiding over the hearing does not apply in this instance.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded VA examinations in December 2012 and January 2013 addressing his claimed brain trauma/seizure disorder.  This examination report, taken together with the service treatment records and the balance of the evidence of record, provided an informed opinion based on the record, including past treatment records and examinations and tests conducted, and the Veteran's self-report of history and symptoms.  The Board finds that the December 2012, January 2013 addendum and June 2013 examination's findings and conclusions, taken together with the balance of the evidence of record, are adequate for the Board's adjudication herein. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations provided sufficient detail, and supported its conclusion with analyses fully supported by review of the evidence presented, which analysis is readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25  (2007). Further, the evidence so considered by the examiner was sufficient and encompassed the evidence of record. Id.  The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for service connection for a TBI/seizure disorder.  The resulting medical opinions from these examinations are considered adequate for rating purposes as they are based on consideration of the Veteran's history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO or Appeals Management Center (AMC) has not pursued by query.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103  (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished.

II. Analysis

The Veteran contends that service connection is warranted for residuals of a TBI, to specifically include a seizure disorder.  

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Section 1154(b) does not establish service connection for a combat veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service (provides a factual basis upon which a determination could be made that a particular disease or injury was incurred in or aggravated by service).  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Collette v. Brown, 82 F.3d 389  (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran alleges that he has a seizure disorder due to having sustained two closed head injuries as a result of mortar fire in combat.  He states that he lost consciousness for an indeterminate amount of time during both incidents.  He was not treated in service for any of those injuries due to the combat situation.  Combat service is confirmed in his service personnel records, which reflect that he received combat related awards such as the Combat Action Ribbon, that he served in a combat related military occupational specialty including as ammo handler and rifleman, and participated in a number of named military campaigns in Vietnam.  The Board finds that such evidence is of the types, places and circumstances commensurate with his service, as based on the Veteran's period of service. The Board additionally finds those noted head injuries and loss of consciousness in service are credible combat injuries suffered. See 38 U.S.C.A. § 1154(b) (West 2002).

The available service treatment records are noted to show normal findings on entrance examination in June 1967, on examination of his head and neurological system.  His accompanying report of medical history was positive for a history of head injury, with the doctor's notes describing this as a cerebral concussion at 4 years old with no sequelae.  The Veteran denied having any periods of unconsciousness, epilepsy/fits, loss of memory/amnesia or dizziness/fainting spells.  Service treatment records revealed that he was treated for ear complaints in August 1968 that included ear pain and headaches, with a perforated tympanic membrane diagnosed and tinnitus secondary to traumatic nerve impairment.  In October 1968 he was seen for complaints of suddenly opening his mouth and sticking his tongue out uncontrollably, and then closing his jaw.  He denied using any Compazine in the recent past, but had a cold and took a pill that was either a Vitamin or a Vietnamese pill.  Another October 1968 record described a similar episode lasting 1-1 1/2 hours, resulting in his biting his gums and bleeding.  He was noted to treat with Benadryl, and was evacuated with a questionable diagnosis of Jacksonian.  An undated service treatment record disclosed similar complaints of acute muscle spasms of the jaw and tongue muscles, having occurred twice in 2 days, each time with sudden onset and duration of 3 hours.  He was treated with Robaxin and Benadryl, which gave him relief.  Subsequent records are silent for any continued seizure like activity, including a February 1969 record which noted complaints of headache and ringing ears.  His July 1969 separation examination revealed his neurological and head examination were normal.  However a 3/4 inch scar of the forehead was noted.  

Shortly after discharge a copy of a November 1971 VA treatment record diagnosed myoclonic spasms, with a brain scan undertaken.  He was noted to have been admitted for an orchiopexy operation, and after the surgery he developed a peculiar type of spasm on the left side, and evaluated by neurology.  Examination revealed neurologically he was fully oriented with pupils equal and reactive, facial weakness, paresis or paralysis.  There was no motor weakness and his reflexes were symmetrical with no Babinski.  Skull X-ray, brain scan and EKG findings were all within normal limits.  The summary was that he had surgery and then transferred to neurological services and worked up for possible seizures and discharged on Valium.  

Private treatment records from 1993 to 1997 primarily dealt with other medical issues with no indication of seizure disorder or head injury, although he did report dizziness in a June 1993 record that reported left ear pain and diagnosed otitis media, with no other indicator of seizure disorder.  

Post service the Veteran served in the reserves in the late 1990's with medical evaluations noted to be silent for any findings or complaints of any residuals of a head injury to include seizure disorder.  A July 1996 Air Force Reserve commission examination revealed normal neurological and head findings, with the accompanying report of medical history shown to be negative for a history of dizziness or fainting spells, periods of unconsciousness, epilepsy or fits.  He also denied head injury.  The same normal findings and negative report of medical history were recited in a March 1997 initial flying class examination.  Annual medical certifications from October 1997 and September 1998 were negative for any medical problems or being prescribed any medications.  He also was repeatedly cleared for flying duties in January 1998, September 1998 and November 1998.  An October 1998 certificate from otolaryngologist Dr. Petit said that he recently underwent audiological evaluation with no evidence of retrococlear pathology.  A January 1999 note indicated that he was cleared to return to flying status with no retrococlear pathology from a private ENT.  

Subsequently, the Veteran is shown to have received extensive treatment for psychiatric symptoms that included service connected post traumatic stress disorder (PTSD), as well as treatment for other medical problems.  However these records are generally silent for any evidence or complaints of a seizure disorder or other head injury residuals.   Among these records was a February 2006 primary care initial visit which included a review of systems negative for dizziness, convulsions, memory loss, paralysis, loss of consciousness, change in sensation or poor coordination.  He did have headaches, however examination of his head was negative for signs of trauma, although cranial nerve examination was noted to be abnormal.  There was no diagnosis of seizure disorder or TBI disorder made.  Another February 2006 record described his headaches as associated with elevated blood pressure.   An April 2006 mental health triage note revealed the Veteran reported a history of having been hospitalized after returning from Vietnam on a psychiatric unit and he stated that he was having seizures at the time.  He said that he was told that it was secondary having bad nerves and was held against his will for 15-18 days in an inpatient unit.  He had not been back for mental health issues until recently.  Motor examination revealed no involuntary movements, tics or tremors.  The rest of the record dealt with mental health complaints with no significant findings regarding any seizure disorder or head injury residuals.  A May 2006 mental health record also reported a history of having had been placed on a VA psychiatric ward in 1970 or 1971 for seizures after surgery, but these records were said to likely have been discarded.  Other treatment records from 2006 include an August 2006 mental health note that revealed negative findings on an AIMS evaluation for symptoms of tardive dyskinesia and negative for any other abnormal neuro-motor movements.  VA examinations for service connected hearing loss, tinnitus and PTSD done in June 2006 and July 2006 provided no pertinent evidence regarding his claimed seizure disorder.  

VA treatment records in 2007 include a January 2007 neuropsychiatric consult for possible electroconvulsive treatment (ECT) which reveals that the Veteran gave a history of 4 instances of loss of consciousness, including the 2 incidents in Vietnam, with the first taking place as a small child when he was thrown from a car, but he did not remember any details.  He also reported having lost consciousness as an adult after being knocked out in a fight.  Cognitive testing was administered with results showing significant concentration and short term memory difficulty and slowed information processing.  An opinion was given that it was most likely that these difficulties were due to his significant psychiatric impairment which was apparent during testing session.  A brain scan was suggested to be considered prior to ECT.  He continued treatment for mental health issues throughout 2007 with no significant findings regarding seizure disorder.  

A January 2008 mental health treatment record noted the Veteran to complain of a decline in cognitive function with lowered frustration tolerance which may be a presenting symptom of frontal temporal dementia.  Other possibilities included adult antisocial personality traits.  Multiple diagnoses included PTSD, bipolar disorder, schizoaffective disorder and Cluster B traits.  He continued treatment for mental health issues throughout 2009 and 2010 with no significant findings or complaints suggestive of a seizure disorder or other unusual manifestations.  

A March 2008 VA examination for PTSD primarily addressed his PTSD symptoms with no significant findings regarding a possible seizure disorder or other brain trauma, but did note that the Veteran had tried a number of psychiatric medications including Selegiline which was a patch antidepressant medication.  There was no mention of Parkinsons or seizure disorder.  Other records from 2008 reveal continued treatment for psychiatric symptoms but with mental status examinations repeatedly negative for any abnormal involuntary movements, tics or tremors or evidence of psychomotor agitation or retardation.  No treatment for seizures is shown.

In a February 2009 VA treatment record the Veteran's prescription list describes the prescription of Selegiline having been prescribed for Parkinson's disease, which is contrary to the psychiatric examination from March 2008 showing this treatment was for depression.  Mental status examination again was negative for any abnormal movements or other neurological abnormalities suggestive of a seizure disorder.  No diagnosis of Parkinsons was made.  A May 2009 VA examination for PTSD is noted to have the Veteran deny head injuries, loss of consciousness or seizures in the report of medical history.  Otherwise the examination focused on PTSD symptoms with no findings or reports of a seizure disorder or other head injury manifestations.  

VA treatment records from 2011 and 2012 are significant for a motorcycle accident having taken place with a May 2011 record describing it as causing multiple fractures, but continued to show no abnormal involuntary movements, tics, tremors or evidence of psychomotor agitation or retardation.  A February 2012 mental health record discussed the history of the Veteran having been in a motorcycle accident in February 2011, with injuries that included a fracture to the neck, chest, ribs, right clavicle, right wrist/hand, and knees.  He also had a damaged right inner ear, with AIMS evaluation for symptoms of tardive dyskinsesa score negative.  A May 2012 primary care note addressing foot and knee complaints related the history of the motorcycle accident in which the Veteran described having fallen off a motorcycle the previous year and lost consciousness.  Physical examination was negative for any significant neurological issues, and he was assessed with vertigo since 2011 after he fell off his motorcycle.  Another February 2012 mental health record noted that there was no CT scan of the head and no data was available on MRI of the brain.  He was noted to complain about a prescription of Quetiapine that made him feel dizzy.  No significant neurological manifestations or significant psychomotor findings were shown on examination.  A June 2012 record continued to show his cognition was grossly intact and no involuntary movements were noted.  By November 2012, the vertigo was described as resolved, although examination revealed a nonfocal deficit on examination.  He was also diagnosed with PTSD and the doctor notes pertaining to this diagnosis noted that medications to treat this, including Selegiline were renewed.  Similar complaints regarding the Quetiapine making him dizzy were reported in a March 2013 mental health record.  The records from 2013 continued to address mental health problems with no findings or symptoms suggestive of a seizure disorder.  

The report of a December 2012 VA examination of the brain noted a diagnosis of seizure disorder classified as possible post traumatic seizure disorder and complex partial seizure.  His history included 2 separate closed head injuries in 1968 with loss of consciousness of unclear duration and no immediate evaluation due to war conditions.  He reported that he felt "off" with difficulty with attention and concentration, along with headaches for 1-2 months after the head injury involving the bunker collapse.  He indicated that a few months after the second head injury in service, he had and episode of involuntary pulling of his jaw to the left without associated symptoms.  Since then he had intermittent "sleep attacks" or "staring in space" spells preceded by a "strange sensation" or "bitter taste" or by tingling in his hands.  He also described having urinary incontinence or tongue biting a few times with his spells.  He had no history of generalized tonic-clonic (GTC) seizures.  He said he had a few spells in service but there was no diagnosis of spells and no treatment sought for seizures in service.  He had no formal diagnosis of a seizure disorder and never was prescribed any seizure medications.  His claimed seizures were of an unknown frequency, with the last one in February 2011.  Findings, signs and symptoms were of brief interruption in consciousness or in conscious control episodes of staring.  He reported a history of seizure activity first in 1968, and most recently in 2011.  The history was of minor seizures (such as a brief interruption in consciousness associated with staring, rhythmic eye blink or nodding), with no history of major seizures and no minor or major psychomotor symptoms.  He had no diagnosis of epilepsy.  The February 2008 MRI was reviewed and the claims file was not available.  

Thereafter an addendum was obtained in January 2013 following review of the claims file.  The examiner noted the treatment in service for the involuntary jaw opening episodes, and noted that post service records including in July 1996 and May 2007 were negative for a history of epilepsy or fits.  The examiner gave an opinion that based on the review of the evidence, it appears the Veteran suffered from likely dystonic spasms involving the jaw/tongue region (given the prolonged episode, no associated alteration in consciousness and relief with Benadryl) in service.  They do not seem to have continued since then.  There was no evidence that the Veteran suffered a seizure disorder in service.  

The report of a June 2013 VA examination for TBI residuals and seizure disorder included review of the claims file and examination of the Veteran.  The TBI was confirmed to have taken place in 1968 with 2 separate incidents including one where he was struck in the head by an object when mortar fire caused a bunker to collapse and the second when a trip grenade went off nearby and he was hit in the head.  He reported loss of consciousness after both incidents.  He described having abnormal movements a couple days after the second incident with twisting and pulling of the neck and shoulder.  He reported being medivaced for this, but was sent back without further workup due to there being more serious injuries to attend to.  The Veteran reported 4 episodes of loss of consciousness including the 2 incidents in Vietnam, the earliest episode as a small child and finally as an adult after sustaining a concussion in a fight; the same history as reported in the January 2007 neuropsychiatric consult.  

The examiner reviewed the claims file and noted that records (Social Security) scanned in the electronic folder on June 15, 2013 did not pertain to the Veteran from pages 94-194.  The examiner noted that the Veteran had never been diagnosed with an actual seizure disorder.  The examiner reviewed the service treatment records, with attention focused on the records addressing the episodes of his uncontrollable movements with his mouth, with plans to evacuate for questionable Jacksonian seizure.  The Veteran also submitted VA records from November 1971, showing he developed a peculiar type of spasm on the left side during hospitalization and was worked up by neurology for possible seizures diagnosed as myoclonic spasms and he was discharged with a prescription of Valium.  He currently reported having spells he "doesn't remember" and said he hurt himself several times during these events, but could not recall the actual events.  He had no current records of treatment or workup for such "spells."  There were also no service treatment records indicating such spells were reported during active duty.  He took no medication for epilepsy or seizure control, and had no other treatment or confirmed diagnosis of epilepsy or seizures.  There was no evidence of a witnessed seizure and no findings, signs or symptoms attributable to a seizure disorder or epilepsy activity.  He never had any type of seizure activity including major, minor, petit mal or psychomotor activity.  There were no other pertinent findings, complications or conditions, signs or symptoms related to the diagnosis section.  Diagnostic tests were reviewed including a January 2008 brain scan, with results showing an impression of abnormal brain perfusion SPECT, mildly decreased perfusion in bilateral parietal cortex.  This may be seen in early Alzheimer's dementia.  No other significant diagnostic tests were reported.  

The examiner gave an opinion that the claimed condition was less likely than not incurred in or caused by the in-service injury, event or illness.  The rationale was that based on the Veteran's subjective reports of having lost consciousness on at least 2 incidents in 1968 secondary to events in Vietnam, it is at least as likely as not that he suffered concussions as a result of service.  This was based on the Veteran's lay history as there was no evidence of concussions in the service treatment records.  Regarding his complaints of problems with memory, which the Veteran felt were present since service and worsening over the years, the available records reviewed indicated that he did not complain of significant problems with his memory until 2006, over 38 years after the reported incidents in service.  This was around the same time he was treated for worsening mental health disorders, including PTSD and depression.  The examiner agreed with the results of neuropsychiatric testing which indicate the memory problems were likely related to his significant psychiatric impairment.  This may have been exacerbated by Alzheimer's disease, evidenced by changes on brain imaging.  Given his problems with social interaction as well as anger worsening around that time, it is this examiner's opinion that these symptoms are also related to his psychiatric illnesses.  The Veteran gave an account of suffering twisting and pulling of his neck and shoulder shortly after suffering his second concussion in 1968.  Records confirmed that he was seen for spasms of his tongue and jaw muscles around that time.  He reported he was medivaced out but not evaluated for these problems.  The examiner noted the in-service treatment for "Jacksonian" seizures but there were no other records further indicating a diagnosis or treatment for Jacksonian seizures.  The examiner further noted that while he was treated in November 1971 for spasms thought to be myoclonic spasms, he was discharged with a prescription of Valium for this condition and no further diagnosis of or evaluation for seizures or for similar symptoms as those above.  This indicated that these symptoms were not chronic and that he experienced resolution of them.  It was noted that he currently complained of spells that he does not remember and indicated that he hurt himself during these spells.  He stated that one of these spells involved a motorcycle accident in February 2011.  It is possible that he suffered a concussion during this event which would explain his amnesia for this event.  The examiner noted that there are no records showing he has ever complained of or received workup for these complained amnesiac episodes and also no such complaints during active duty.  The examiner opined that the Veteran does not have a current diagnosis of epilepsy and that his current complaints of amnesiac spells are not related to or caused by any in-service event.  

Based on a review of the evidence, the Board finds that service connection for residuals of TBI to include a seizure disorder is not warranted.  

Having reviewed the evidence, the Board lends the greatest weight to the findings and conclusions of the June 2013 VA examination detailed above, which determined that there are no residuals of a TBI to include a seizure disorder related to service, to include due to head injuries conceded to have taken place in combat.  The examiner included a comprehensive review of the records and examination of the Veteran and provided solid rationale for the opinions rendered regarding causation. The examiner delved deep into the history of the various neurological manifestations, and addressed the findings from the conflicting evidence.  This examination's conclusions regarding the seizure disorder tend to be supported by the opinion from the January 2013 addendum to the December 2012 VA examination which determined there is no evidence of a seizure disorder shown in service or presently, finding that the Veteran suffered from acute and temporary dystonic spasms in service.  

The June 2013 examiner addressed the findings from the service treatment records addressing the spasms and determined that such symptoms were temporary and not chronic.  The examiner provided a lengthy explanation supported by the other medical evidence of record as to why the Veteran does not presently suffer a seizure disorder, and that a seizure disorder was not definitively shown even in service. Regarding the current manifestations and complaints, the examiner attributed certain symptoms, including memory problems to his service connected PTSD rather than a TBI, citing the medical evidence including evidence of worsening memory around the time his PTSD symptoms worsened.  Additionally the examiner noted that brain scan findings were suggestive of possible Alzheimer's disease, and did not report that such findings suggested the presence of TBI.  

The Board further notes that the medical evidence overall tends not to contradict the June 2013 examiner's findings, but rather tends to support a finding that there is no seizure disorder present that could be potentially related to service.  While there was a notation in February 2009 suggesting that the Veteran was prescribed Selegiline for Parkinsons, there is more medical evidence that outweighs this showing that this prescription was for symptoms of depression.  Regarding other potential TBI complaints such as vertigo, this appears by the medical evidence to be related to a motorcycle accident in 2011 and apparently resolved by November 2012, and this motorcycle accident was notably pointed out by the VA examiner in June 2013 in determining that the Veteran had no seizure disorder and no other manifestations of TBI related to service.

The Veteran is competent to report observe symptoms and relate his medical history. Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470.  However, the Board must weigh his reports against the additional evidence of record and overall plausibility.  Caluza, 7 Vet. App. at 510-511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden, 125 F. 3d at 1481 (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  Although the service treatment records do confirm an episode of possible seizure like disorder, and the Veteran's lay evidence of in-service injury is credible, the  available evidence does not a current seizure disorder, nor does it suggest a nexus between other possible TBI disorders and service, for the reasons discussed above.  

The only assertion that he has a current seizure disorder or other TBI disability related to service comes from the Veteran himself.  While he is competent to report about his symptoms and medical history, he is not shown to be a medical professional. Kahana, 24 Vet. App. at 438.  Thus, his assertions are not competent evidence to address the complex medical question of whether he has a seizure disorder or other TBI residuals related to service.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  His reports of a nexus have no probative value.  See id.  

The competent medical evidence does not otherwise suggest that the Veteran has current seizure disorder or that other residuals of TBI were incurred or aggravated during service or that degenerative arthritis was manifested within a year of separation.  In short, a nexus has not been demonstrated. 38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309.  Additionally the Board notes that while the evidence did show a history of  prior head injury as a child noted upon entry in service, this evidence also suggested that this was acute and transitory without residuals.  Thus aggravation of a prior head injury is not for consideration.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for residuals of TBI to include seizure disorder must be denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 



ORDER

Service connection for residuals of a traumatic brain injury (TBI), to include a seizure disorder is denied. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


